Dissenting Opinion.
Pociié, J.
Without waiver of any of my views as expressed iu my dissenting opinion herein, 1 oonetir in that part of the present decree which releases the shares of the Cotton Exchange from taxation for the year 1882.
But I dissent from the opinion aud decree of the majority iu all other particulars. A second examination of the ca.se lias confirmed my opinion that there is now, no more than there was in 1882, no law in Louisiana under which these shares of the Cotton Exchange could be legally assessed and taxed.
Dealing with a kindred subject in the case of Forman vs. Board, 35 Ann. 825, this Court said: “Taxation is exclusively a legislative power, and, however clear the power or even the duty of tlie legislat ture to levy taxes on any particular species of property, until that *914power lias been exerted, the burden cannot be imposed.” * * * “S uch taxation is of a peculiar character, requiring special provisions for defining and ascertaining the income to be taxed, and cannot be considered as falling within the scope of general provisions touching the assessment and taxing of property.”
I respectfully submit that the language used in that case should apply to the present controversy with irresistible force, and it should have led to a similar conclusion to that reached in the decision quoted from.
I am clearly of the opinion that a rehearing should have been granted in this case.